124 F.3d 211
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Candelario CORRAL-ZEPEDA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70622.
United States Court of Appeals, Ninth Circuit.
Submitted September 8, 1997.**Decided Sept. 12, 1997.

On Petition for Review of an Order of the Boiard of Immigration Appeals, No. Aot-tpt-rhz.
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Candelario Corral-Zepeda, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals ("BIA") denying his motion to reconsider his deportation order and reopen proceedings to seek waiver of inadmissibility under 8 U.S.C. § 1182(c).  The government argues that we lack jurisdiction over Corral-Zepeda's petition for review.  We agree.


3
Corral-Zepeda is deportable under former § 241(a)(2)(B)(i) of the Immigration and Nationality Act, 8 U.S.C. § 1251(a)(2)(B)(i), because he was convicted in 1993 for possession of a controlled substance.  Section 440(a) of the Antiterrorism and Effective Death Penalty Act of 1996, 8 U.S.C. § 1105a(a)(10) removes our jurisdiction to review Corral-Zepeda's petition.  See Sarmadi v. INS, No. 96-70785, 1997 WL 450658, at * 4 (9th Cir.  Aug. 11, 1997);  Duldulao v. INS, 90 F.3d 396, 399 (9th Cir.1996).


4
PETITION DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3